Citation Nr: 0508105	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  99-08 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.

3. Entitlement to Dependents and Survivors Educational 
Assistance (DEA) pursuant to Chapter 35 of Title 38 of the 
United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from February to August 1941 
and from February 1942 to February 1944. 

These matters initially came to the Board of Veterans' 
Appeals (the Board) from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The case was remanded by the Board in September 2001.

In subsequent action by the RO, service connection was 
granted for the cause of the veteran's death and the widow 
was found to be entitled to Chapter 35 benefits; this 
rendered moot the issue relating to DIC based on 1318.

In correspondence from the appellant received by the Board in 
March 2005, she indicated she was no longer interested in a 
personal hearing since her requested benefits had all been 
allowed.




FINDING OF FACT

The RO has now granted service connection for the cause of 
the veteran's death (claimed as DIC benefits) and entitlement 
to Chapter 35 benefits.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met. 38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 
20.204 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative. 38 C.F.R. § 20.204 (2004).

In this case, after the Board remanded the case on the issues 
shown on the front page of this decision, the RO granted 
issues # 1 and 3, rendering moot issue #2.  

To clarify, it should be noted that there is information in 
the file relating to the interim stay of that issue #2 
pending other unrelated issues.  The issue #2 related to 
entitlement to DIC based on 38 U.S.C.A. § 1318, which 
involved "hypothetical" questions.  And while those issues 
have now been resolved with the judicial system, that becomes 
immaterial, since those arguments in this case were merely an 
alternative means for granting DIC benefits; and since DIC 
benefits have been granted on other bases, the issue is 
rendered moot.

Accordingly, there remain no pending issues not fully 
resolved, as concomitantly, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it is dismissed.

ORDER

The appeal is dismissed.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


